internal_revenue_service department of the treasury index numbers washington dc number release date person to contact telephone number refer reply to cc dom corp - plr-117229-99 date date distributing controlled business m business n a family b c family d e trust trust f corp partnership x y date z we respond to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction plr-117229-99 summary of facts distributing is an accrual_method corporation directly engaged in business m and business n the distributing common_stock is owned x percent by family b and y percent by family d distributing was managed primarily by a the spokesman for family b and c of family d until c’s death on date z since then a and e now the primary spokesman for family d have disagreed over how best to manage business m and business n to resolve these differences the two families propose to divide the assets of distributing as follows i distributing will transfer to newly formed controlled all the assets associated with business n plus assets needed to equalize the value of controlled with the value of family b’s interest in distributing the additional assets will include stock in f corp and an interest in partnership in exchange controlled will issue controlled stock to distributing and assume related liabilities altogether the contribution ii distributing will distribute controlled stock to each of the family b members in exchange for all of the member’s stock in distributing collectively the exchanging shareholders and the distribution after the distribution distributing will continue to conduct business m and controlled will continue to conduct business n representations the parties have submitted the following representations concerning the proposed transaction a distributing controlled and their shareholders each will pay its his or her own expenses if any incurred in connection with the proposed transaction b the fair_market_value of the controlled stock received by each exchanging shareholder will approximately equal the fair_market_value of the distributing stock surrendered in the exchange c no part of the consideration distributed by distributing will be received by an exchanging shareholder as a creditor employee or in any capacity other than as a shareholder of distributing d the five years of financial information submitted on behalf of distributing represents the corporation’s present operations and with regard to such corporation plr-117229-99 there have been no substantial operational changes since the date of the last financial statement submitted e following the transaction distributing and controlled will each continue the active_conduct of its business independently and with its separate employees f the distribution is motivated in whole or substantial part by the corporate business_purpose of eliminating disputes between a and e over how best to manage the businesses of distributing g there is no plan or intention by the shareholders of distributing to sell exchange transfer by gift or otherwise dispose_of any distributing or controlled stock after the transaction except that trust and trust each may distribute part of the stock held by the trust to its beneficiaries as required by the terms of the trust h there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 i there is no plan or intention to liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business j the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing will equal or exceed the amount of the liabilities assumed as determined under sec_357 of the internal_revenue_code by controlled k the liabilities assumed as determined under sec_357 in the transaction were incurred in the ordinary course of business and are associated with the assets being transferred l payments made in any continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length m the investment_tax_credit previously computed with respect to the sec_38 property transferred if any will be adjusted in the year of transfer to reflect an early disposition of the property pursuant to sec_47 and of the code n no intercorporate debt will exist between distributing and controlled at the time of or after the distribution of the controlled stock plr-117229-99 o no two parties to the transaction are investment companies as defined in sec_368 and iv p the distribution is not part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the combined voting power of all classes of stock of distributing or controlled entitled to vote or percent or more of the total value of shares of all classes of distributing or controlled stock within the meaning of sec_355 q distributing is not an s_corporation within the meaning of sec_1361 but will elect to be an s_corporation pursuant to sec_1362 for its taxable_year beginning date distributing will be an s_corporation on the date of the distribution controlled will elect to be an s_corporation on the first available date after the distribution and there is no plan or intention to revoke or otherwise terminate the s_corporation_election of either distributing or controlled rulings based solely on the information submitted and the representations set forth above we rule as follows the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 and sec_357 no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled will include the holding_period of that asset in the hands of distributing sec_1223 no gain_or_loss will be recognized by distributing on the distribution sec_361 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the exchanging shareholders on their receipt of controlled stock in the distribution sec_355 plr-117229-99 the basis of the controlled stock in the hands of each exchanging shareholder will equal the basis of the distributing stock surrendered in exchange therefor sec_358 the holding_period of the controlled stock received by each exchanging shareholder will include the holding_period of the distributing stock exchanged therefor provided the stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 of the income_tax regulations caveats we express no opinion on the federal_income_tax treatment of the proposed transaction under other provisions of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings procedural statements this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer involved in the transaction should attach a copy of this letter to the taxpayer's federal_income_tax return for the taxable_year in which the transaction is completed in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to the taxpayer and to a second authorized representative by wayne t murray sincerely assistant chief_counsel corporate senior technician reviewer branch
